DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 14, 16, and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matsuno et al. US 20160091852. 
Regarding claim 1, Matsuno et al. discloses:
A fixing device comprising: 
a fixing rotator (51) (FIG. 2) configured to rotate; 
a heat source (HTR) (FIG. 2) configured to heat the fixing rotator; 
a pressure rotator (PR) (FIG. 2) configured to contact an outer circumferential surface of the fixing rotator; 

a support (53/56) (FIG. 2) configured to support the nip former, the support including a metal member [0037], 
the nip former including: 
	a resin nip forming member (55) (FIG. 2) made of resin [0048]; and 
	a metal nip forming member (52) (FIG. 2) made of metal [0034] and interposed between the resin nip forming member and the fixing rotator, the metal nip forming member including a contact face (52A/B) (FIGs. 2 and 3) disposed in at least a part of a lateral end span of the nip former in a longitudinal direction of the nip former, the contact face configured to contact the metal member of the support (FIG. 2).
Regarding claim 2, Matsuno et al. discloses:
wherein the lateral end span of the nip former is disposed outboard from a center span of the nip former in the longitudinal direction of the nip former (FIG. 3).
Regarding claim 3, Matsuno et al. discloses:
wherein the center span of the nip former has a length of 180 mm (FIG. 5) [0053]. 
Regarding claim 4, Matsuno et al. discloses:
wherein the center span of the nip former has a length of 210 mm (FIG. 5) [0053]. 
Regarding claim 5, Matsuno et al. discloses:
wherein the contact face of the metal nip forming member is disposed outboard from the nip in a short direction of the nip former (FIGs. 8 and 9).
Regarding claim 6, Matsuno et al. discloses:
wherein the support further includes a projection (56A/B) (FIG. 2) projecting toward the nip, the projection configured to contact the contact face of the metal nip forming member.

wherein the metal nip forming member further includes a surface coating layer made of fluororesin [0034].
Regarding claim 14, Matsuno et al. discloses:
wherein the support includes a stay (FIG. 2).
Regarding claim 16, Matsuno et al. discloses:
A fixing device comprising: 
a fixing rotator (51) (FIG. 2) configured to rotate; 
a heat source (HTR) (FIG. 2) configured to heat the fixing rotator; 
a pressure rotator (PR) (FIG. 2) configured to contact an outer circumferential surface of the fixing rotator; 
a nip former (52/55/56) (FIG. 2) disposed opposite the pressure rotator via the fixing rotator to form a nip between the fixing rotator and the pressure rotator; and 
a support (53) (FIG. 2) configured to support the nip former, the support including a metal member [0040], 
the nip former including: 
	a resin nip forming member (55) (FIG. 2) made of resin [0048]; 
	a metal nip forming member (52) (FIG. 2) made of metal [0034] and interposed between the resin nip forming member and the fixing rotator; and 
	a thermal conductor (56) (FIG. 2) made of metal [0037], 
	the metal nip forming member including a contact face (52A/B) (FIGs. 2 and 3) disposed in at least a part of a lateral end span of the nip former in a longitudinal direction of the nip former, the contact face configured to contact the thermal conductor (FIG. 2).
Regarding claim 17, Matsuno et al. discloses:

an image bearer (31) (FIG. 1) configured to bear an image; and 
a fixing device (5) (FIG. 1) configured to fix the image on a recording medium, 
the fixing device including: 
	a fixing rotator (51) (FIG. 2)configured to rotate; 
	a heat source (HTR) (FIG. 2) configured to heat the fixing rotator; 
	a pressure rotator (PR) (FIG. 2) configured to contact an outer circumferential surface of the fixing rotator; 
	a nip former (52/55) (FIG. 2) disposed opposite the pressure rotator via the fixing rotator to form a nip between the fixing rotator and the pressure rotator; and 
	a support (53/56) (FIG. 2) configured to support the nip former, the support including a metal member [0037], 
	the nip former including: 
		a resin nip forming member (55) (FIG. 2) made of resin [0048]; and 
		a metal nip forming member (52) (FIG. 2) made of metal [0034] and interposed between the resin nip forming member and the fixing rotator, the metal nip forming member including a contact face (52A/B) (FIGs. 2 and 3) disposed in at least a part of a lateral end span of the nip former in a longitudinal direction of the nip former, the contact face configured to contact the metal member of the support (FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. US 20160091852 in view of Shin et al. US 20090092423. 
Regarding claim 15, Matsuno et al. discloses the limitations of claim 1 as set forth above. Furthermore, Matsuno et al. discloses wherein the resin nip forming member includes a base (FIG. 2), but does not explicitly disclose wherein the metal nip forming member includes a copper plate. 
Shin et al. discloses a metal nip forming member (300) (FIG. 3) including a copper plate [0066]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Matsuno et al. to include wherein the metal nip forming member includes a copper plate as disclosed by Shin et al. in order to increase the conductivity of the nip forming member [0066] (Shin et al.). 

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the prior art of record does not disclose or suggest the recited “wherein an area of the contact face of the metal nip forming member is configured to change in the longitudinal direction of the nip former” along with the remaining claim limitations.
Regarding claims 9-11, the prior art of record does not disclose or suggest the recited “wherein the nip former further includes a thermal conductor made of metal, the thermal conductor configured 
Regarding claims 12 and 13, the prior art of record does not disclose or suggest the recited “wherein the contact face of the metal nip forming member is applied with a thermal conduction aid” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852